Title: [Diary entry: 23 August 1788]
From: Washington, George
To: 

Saturday 23d. Thermometer at 74 in the Morning—83 at Noon and 82 at Night. The Morning was very clear, calm, and Warm; but a pretty fresh Southwester blew afterwards and towards Evening the Weather looked hazy & lowering. Visited all the Plantations. In the Neck—Eight Plows and a harrow were at work in the Corn. The Waggon and two Carts were drawg. in Wheat from field No. 7 and the rest of the hands were about finishing weeding the Pease & pulling the large weeds from among the Pompions—after which would gather up the apples under the Trees. At Muddy hole, the Plows and harrow were plowing for and putting in Wheat. The other hands were getting in & Stacking Oats and working at French’s as yesterday. At Dogue run—The Plows and harrow were in the Corn. The other hands were at Frenchs except such as were employed in getting in and stacking the Barley. At Frenchs—The Plows as yesterday were breaking up the balks. All the rest were weeding and drawing dirt to the Potatoes. At the Ferry—The Plows and harrow were crossing for, & putting in Wheat. One land of which, designated by a stake drove into it, was trench plowed; or dble. plowed in the same furrow to break the ground 8 or 10 Inches deep to try the effect. This ought to have been done in the fall. A Mr. George Thompson, from the Academy in Alexandria, with a letter to me from his father Doctr. Thompson respecting his Son in law Doctr. Spence; and Geo. Step. Washington came here to dinner & stayed all Night.